DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 20 recites “when the multi-bit input voltage is smaller than the voltage level of the data line, the voltage level of the second keeper node is decreased according to the voltage variation, the voltage variation is decreased and coupled from the second keeper node to the third keeper node through the coupling capacitor, 35and the voltage variation is equal to the voltage level of the data line minus the multi-bit input voltage; and when the multi-bit input voltage is greater than the voltage level of the data line, the voltage level of the second keeper node is increased according to the voltage variation, the voltage variation is increased and coupled from the second keeper node to the third keeper node through the coupling capacitor, and the voltage variation is equal to the multi-bit input voltage minus the voltage level of the data line”. The above limitations are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04(II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “applying a plurality of voltage levels to the reference voltage, the word line and the multi-bit input voltage, respectively”. It is unclear whether the plurality of voltage levels are applied to the reference voltage, the word line, and the multi-bit input voltage individually or whether the plurality of voltage levels refers to the combination of voltage levels applied to the reference voltage, the word line, and the multi-bit input voltage individually. For example, it is unclear whether a plurality of voltage levels are applied to the reference voltage, then the same plurality of voltage levels are applied to the word line, then applied to the multi-bit input voltage or whether the plurality of voltage levels is supposed to be interpreted as a combination of a first voltage level applied to the reference voltage, a second voltage applied to the word line, and a third voltage level applied to the multi-bit input voltage. For purposes of examination, this limitation is interpreted as a combination of voltage levels applied to the reference voltage, the word line, and the multi-bit input voltage individually. Claims 15-20 inherit the same deficiency as claim 14 by reason of dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US-PGPUB 2020/0365209 A1), hereinafter Lin in view of Choi et al. (US-PGPUB 2020/0411066 A1), hereinafter Choi.
Regarding claim 1, Lin teaches a memory unit with a multiply-accumulate assist scheme for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a reference voltage, a word line and a  (Lin Fig. 2 and paragraph [0018] memory unit – computation node 100; paragraph [0032] reference voltage – second system voltage terminal VS2; Fig. 4 and paragraph [0042] word line – word line WL; input – input signals SIGIN1 to SIGINX; paragraph [0016] “the near-memory computation system 10 can be applied to the neural network for AI computing”):
a non-volatile memory cell controlled by the word line and storing a weight (Fig. 2 and paragraph [0018] non-volatile memory cell – non-volatile memory cells 1101-110x; “each of the non-volatile memory cells 1101 to 110X can store a weighting value”);
a voltage divider connected to the non-volatile memory cell and controlled by the reference voltage, wherein the voltage divider comprises a data line and generates a charge current on the data line according to the reference voltage, and a voltage level of the data line is generated by the non-volatile memory cell and the charge current (Fig. 2 and paragraph [0027] voltage divider – current mirror CM; “The current mirror CM can be coupled to a corresponding non-volatile memory cell”; data line – line between T2A and CT; charge current – IW1; paragraph [0024] “during the read operation, each of the non-volatile memory cells 1101 to 110X would be able to output the weighting signal of a distinctive level of voltage or current according to the program state of the non-volatile memory cell); and
a voltage keeper connected to the voltage divider via the data line and receiving the  (Fig. 2 and paragraphs [0028-0031] voltage keeper – control transistor CT, capacitor C1, and comparator CMP; output current - currents of the weighted input signals SIGWI1; output node – node between CT and C1; “during the computation, the first terminal of the control transistor CT of the operation unit 1221 will receive the weighting current IW1 relating to the weighting signal SIGWT1, and the control transistor CT of the operation unit 1221 will be turned on for a specific period according to the duration of the input signal SIGIN1. Therefore, the operation unit 1221 will generate the weighted input signal SIGWI1 according to the product of the input signal SIGINI and the weighting signal SIGWT1”).
Lin does not explicitly teach the memory unit is controlled by a multi-bit input voltage and a voltage keeper connected to the voltage divider via the data line and receiving the multi-bit input voltage and the voltage level of the data line, wherein the voltage keeper generates an output current on an output node according to the multi-bit input voltage and the voltage level of the data line, and the output current is corresponding to the multi-bit input voltage multiplied by the weight.
However, on the same field of endeavor, Choi discloses a memory circuit that receives multi-bit input, converts the multi-bit inputs into multiply voltages and applies the multiply voltages as multiplier to a weight multiplicand (Choi Fig. 5D paragraphs [0111, 0123-0124] where multi-bit input – three-bit input labeled as b3b2b1; multi-input voltage – multiply voltage VREAD/2*(b3+b2/2+b1/4) in line 516, weight – W11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lin in view of Choi and configure the circuit of Lin to support multi-bit inputs, and represent the multi-bit inputs as voltages for in-memory multiplication such as including circuits for receiving the multi-bit input and circuits such as a digital to analog converter (DAC) for converting the multi-bit input into a multi-bit input voltage in order to provide a memory system implementation for a neural network that can support a multi-bit input to improve accuracy without increasing latency (Choi paragraph [0031]).
Therefore, the combination of Lin as modified in view of Choi teaches memory unit is controlled by a multi-bit input voltage and a voltage keeper connected to the voltage divider via the data line and receiving the multi-bit input voltage and the voltage level of the data line, wherein the voltage keeper generates an output current on an output node according to the multi-bit input voltage and the voltage level of the data line, and the output current is corresponding to the multi-bit input voltage multiplied by the weight.

Regarding claim 14, Lin as modified in view of Choi teaches all the limitations of claim 1 as stated above. Further, Lin as modified in view of Choi teaches a computing method of the memory unit with the multiply-accumulate assist scheme for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, comprising:
performing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the reference voltage, the word line and the multi-bit input voltage, respectively (Lin Fig. 2 voltages are applied/supplied to the terminals connected to the system voltage terminals VS2; paragraph [0045] “during the read operation … the word line WL can be at the operation voltage; Choi Figs. 5D, 7 and paragraph [0123] “The non-volatile memory system simultaneously receives a plurality of bits (702). The non-volatile memory system receives one or more supply voltages (704). The non-volatile memory system converts the plurality of bits and the one or more supply voltages into one or more multiply voltages (706). The non-volatile memory system simultaneously applies the one or more multiply voltages to one or more non-volatile memory cells”);
performing a computing step, wherein the computing step comprises driving the voltage divider to generate the charge current on the data line according to the reference voltage and generate the voltage level of the data line by the non-volatile memory cell and the charge current, and driving the voltage keeper to generate the output current on the output node according to the multi-bit input voltage and the voltage level of the data line (Lin paragraph [0035] “before the processing element 120 adopts the input signals SIGINI to SIGINX to start the computation, the computation node 100 may enter a setup mode, allowing the currents IWT1 to IWTX of the weighting signals SIGWT1 to SIGWTX to pre-charge”; paragraph [0038] “After the standby mode, the computation node can enter the computation mode for performing the computation. When the computation node is in the computation mode, the non-volatile memory cells 1101 to 110X of the computation node 100 can be in the read state, the switches SW1 of the operation units 1221 to 122X of the processing element 120 can be turned off, and the switches SW2 of the operation units 1221 to 122X of the processing element 120 can be turned on. Also, the control terminal of each control transistor CT of the operation units 1221 to 122X of the processing element 120 will receive a corresponding input signal of the input signals SIGINI to SIGINX. Consequently, each of the control transistors CT of the operation units 1221 to 122X will be turned on for a period of time according to the input signal received, and the capacitor C1 will be charged by the weighting currents IW1 to IWX generated by the current mirrors CM of the operation units 1221 to 122X” where weighting currents IW1 to IWX generated by the current mirrors CM corresponds to driving the voltage divider to generate the charge current on the data line according to the reference voltage and generate the voltage level of the data line by the non-volatile memory cell and the charge current, and the control terminal of each control transistor CT of the operation units 1221 to 122X of the processing element 120 will receive a corresponding input signal of the input signals SIGINI to SIGINX corresponds to driving the voltage keeper to generate the output current on the output node according to the multi-bit input voltage and the voltage level of the data line).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Choi as applied to claim 1 above, and further in view of Akerib et al. (US-PGPUB 20150131383 A1), hereinafter Akerib.
Regarding claim 2, Lin as modified in view of Choi teaches all the limitations of claim 1 as stated above. Further, Lin teaches wherein the non-volatile memory cell comprises:
a transistor connected to a bit line (Lin Fig. 4 and paragraph [0141] transistor – transistor 113; bit line – bit line BL);
a source line (Lin Fig. 4 and paragraph [0041] source line - source line SL);
wherein the bit line is connected to the data line (Lin Figs. 2 and 4 the non-volatile memory cell is connected to the current mirror; therefore, the bit line is connected to the data line).
Lin as modified in view of Choi does not explicitly teach wherein the non-volatile memory cell comprises: a resistive element connected between the transistor and a source line; and the source line is connected to a ground voltage.
	However, on the same field of endeavor, Akerib discloses a non-volatile memory cell comprising a transistor connected to a bit line; and a resistive element connected between the transistor and a source line; wherein the bit line is connected to the data line, and the source line is connected to a ground voltage (Akerib Fig. 9 and paragraphs [0121-0123] non-volatile memory cell – MRAM cell 502; transistor – access transistor 503; bit line – BL 506; resistive element - magneto-resistive element 501; “One side of magneto-resistive element 501 may connect to a source line 512, designated SL, and the other side to access transistor 503”; “source line 512 is connected to a low voltage or ground (0V)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lin in view of Choi using Akerib and replace the non-volatile memory cells of Lin using the MRAM cells of Akerib. Both Lin and Akerib are related to using non-volatile memories for in/near memory computation, therefore substituting the memory cells of Lin for the memory cell of Akerib yields predictable results to one of ordinary skill in the art as the memory cells of Akerib would still be able to store the weight values for the computation. See MPEP 2141.III(B).
	Therefore, the combination of Lin as modified in view of Choi and Akerib teaches wherein the non-volatile memory cell comprises: a transistor connected to a bit line; and a resistive element connected between the transistor and a source line; wherein the bit line is connected to the data line, and the source line is connected to a ground voltage.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Choi as applied to claim 1 above, and further in view of Wang et al. (US-PGPUB 20210005230 A1), hereinafter Wang.
Regarding claim 3, Lin as modified in view of Choi teaches all the limitations of claim 1 as stated above. 
Lin as modified in view of Choi does not explicitly teach further comprising: a first transmission gate connected between the non-volatile memory cell and the voltage divider; and a second transmission gate connected between the non-volatile memory cell and a ground voltage; wherein the first transmission gate and the second transmission gate are controlled by a pass enable signal.
However, on the same field of endeavor, Wang discloses a first transmission gate connected to a memory cell and a read bit line and a second transmission gate connected to the memory cell and a ground voltage; wherein the first transmission gate and the second transmission gate are controlled by a pass enable signal (Wang Fig. 4, 8 and paragraphs [0036-0038] first transmission gate – transistors 226 and 230; second transmission gate – transistors 228 and 232; “As shown in FIG. 4, the bit cell 202 may include a first transistor 226 coupled to the first signal line 208, a second transistor 228 coupled to the second signal line 210, a third transistor 230 coupled to the third signal line 212, and a fourth transistor 232 coupled to the fourth signal line 214. These four transistors are configured to operate as transmission pass gates for the bit cell 202. As is well understood in the art, a transmission pass gate is analog gate similar to a relay that can conduct in both directions or block by a control signal  … the transistors 226-232 must be turned on/enabled and when the transistors 226-232 receive voltage to their gates from their respective signal lines (i.e., first signal line 208, second signal line 210, third signal line 212, and fourth signal line 214)”; as shown in Fig. 4, one terminal of first transmission gate is connected to the read bit line; as shown in Fig. 8, one terminal of the second transmission gate is connected to ground).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the circuit of Lin in view of Choi using Wang and include a first transmission gate connected between the non-volatile memory cell and the bit line which is connected to the voltage divider and a second transmission gate connected between the non-volatile memory cell and a ground voltage. Further, control the transmission gates using an enable signal as disclosed by Wang and is well understood in the art. 
The motivation to include transmission gates is to conduct or block voltages or currents going in or out of the non-volatile memory cell during different phases of the computation. For example, allowing the weighting SIGWT1 to be conducted to the current mirror during the setup phase (Wang paragraphs [0036]).
Therefore, the combination of Lin as modified in view of Choi and Wang teaches further comprising: a first transmission gate connected between the non-volatile memory cell and the voltage divider; and a second transmission gate connected between the non-volatile memory cell and a ground voltage; wherein the first transmission gate and the second transmission gate are controlled by a pass enable signal.
Allowable Subject Matter
Claims 4-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 112(b) rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is directed to a memory unit with a multiply-accumulate assist scheme for a plurality of multi-bit convolutional neural network based computing-in-memory applications comprising, among other things, a voltage divider comprising: a first transistor connected to a power supply voltage and a first divider node; a second transistor connected to the power supply voltage, the first divider node and a second divider node; a third transistor connected to the first divider node, a third divider node and a fourth divider node; a fourth transistor connected to the second divider node, the third divider node and the data line; and a fifth transistor connected to the fourth divider node, the reference voltage and a ground voltage. Claim 11 is directed to a memory unit with a multiply-accumulate assist scheme for a plurality of multi-bit convolutional neural network based computing-in-memory applications comprising, among other things, a voltage divider comprising: a first transistor connected to a power supply voltage and a first divider node; a second transistor connected to the power supply voltage, the first divider node and a second divider node, wherein the second transistor has a first transistor width; a third transistor connected to the first divider node and a third divider node; a fourth transistor connected to the second divider node and the third divider node; a fifth transistor connected to a fourth divider node, the reference voltage and a ground voltage; a control divider transmission gate connected between the third transistor and the fifth transistor, wherein the control divider transmission gate is connected to the fifth transistor via the fourth divider node; a first divider transmission gate connected between the fourth transistor and the data line; a sixth transistor connected to the power supply voltage, the first divider node and a fifth divider node, wherein the sixth transistor has a second transistor width; a seventh transistor connected to the fifth divider node and the third divider node; a second divider transmission gate connected between the seventh transistor and the data line; an eighth transistor connected to the power supply voltage, the first divider node and a sixth divider node, wherein the eighth transistor has a third transistor width; a ninth transistor connected to the sixth divider node and the third divider node; and a third divider transmission gate connected between the ninth transistor and the data line; wherein the first transistor width, the second transistor width and the third transistor width are equal to each other. Claim 13 is directed to a memory unit with a multiply-accumulate assist scheme for a plurality of multi-bit convolutional neural network based computing-in-memory applications comprising, among other things, a voltage divider comprising: a first transistor connected to a power supply voltage and a first divider node; a second transistor connected to the power supply voltage, the first divider node and a second divider node, wherein the second transistor has a first transistor width; a third transistor connected to the first divider node and a third divider node; a fourth transistor connected to the second divider node and the third divider node; a fifth transistor connected to a fourth divider node, the reference voltage and a ground voltage; a control divider transmission gate connected between the third transistor and the fifth transistor, wherein the control divider transmission gate is connected to the fifth transistor via the fourth divider node; a first divider transmission gate connected between the fourth transistor and the data line; a sixth transistor connected to the power supply voltage, the first divider node and a fifth divider node, wherein the sixth transistor has a second transistor width; a seventh transistor connected to the fifth divider node and the third divider node; and a second divider transmission gate connected between the seventh transistor and the data line; wherein the second transistor width is equal to twice the first transistor width. Claim 15 is directed to a computing method, comprising among other things, wherein the non-volatile memory cell comprises a resistive element in one of a high resistance state and a low resistance state, the voltage level of the data line has a high-voltage mean value and a low-voltage mean value, the high-voltage mean value represents one mean value of the voltage level of the data line when the resistive element is in the high resistance state, the low-voltage mean value represents another mean value of the voltage level of the data line when the resistive element is in the low resistance state, and the multi-bit input voltage is set to be smaller than the high-voltage mean value and greater than the low-voltage mean value.
Lin is the closest prior art found, Lin teaches the claimed subject matter in accordance with the claim mappings discussed above. Further, Lin discloses that the current mirror circuit which corresponds to the claimed voltage divider comprises a first transistor T1A, a second transistor T2A, a first switch SW1, and a second switch SW2. The first transistor T1A has a first terminal connected to a system voltage terminal VS2, and a second terminal coupled to the corresponding non-volatile memory cell. The second transistor T2A has a first terminal coupled to the second system voltage terminal VS2, a second terminal coupled to the first terminal of the control transistor CT. Furthermore, Lin discloses different modes of the computation circuit including a standby mode, a setup mode, and a computation mode and different configurations or connections of the switches SW1 and SW2 during the different modes which is controlled by a first and second control signal represented by SIGctrl1 and SIGctrl2 in Fig. 2. However,  Lin does not explicitly teach or suggest a specific voltage divider configuration and arrangement as recited in claims 4, 11, and 13. For example, Lin fails to describe at least a voltage divider comprising additional transistors such as a third, a fourth, and a fifth transistor as recited in claims 4, 11, and 13 including the arrangement of the additional transistors. Furthermore, Lin fails to explicitly teach or suggest that the multi-bit input voltage is set to be smaller than the high-voltage mean value and greater than the low-voltage mean value as recited in claim 15.
Choi discloses a non-volatile memory system that supports multi-bit input comprising of a non-volatile memory cell for storing a weight, a multibit-input circuit that receives a multi-bit input through a plurality of input lines, converts the multi-bit input to a multi-bit input voltage using a digital to analog converter (DAC), and applies the multi-bit input voltage to the  non-volatile memory cell to produce an output current corresponding to a multiplication of the multi-bit input voltage and the weight. Further, Choi discloses several memory cells that can be used for the computation such as the memory cells shown in Figs. 4A-4D and described in paragraphs [0085-0093]. The non-volatile memory cells shown in Figs. 4A and 4C includes a resistive element that can switch from a high resistance state and a low resistance state. The high resistance state is a low current (or off) state, and the low resistance state is a high current (or on) state. However, Choi does not explicitly teach or suggest  the voltage level of the data line has a high-voltage mean value and a low-voltage mean value, the high-voltage mean value represents one mean value of the voltage level of the data line when the resistive element is in the high resistance state, the low-voltage mean value represents another mean value of the voltage level of the data line when the resistive element is in the low resistance state, and the multi-bit input voltage is set to be smaller than the high-voltage mean value and greater than the low-voltage mean value as recited in claim 15.
Seo et al. (US-PGPUB 20210073621 A1) related to a non-volatile memory device for performing multiply-accumulate operation. The device includes an array of flash/non-volatile memory cells and a plurality of multiplication output circuits as shown in Fig. 3. Further, Seo discloses that the flash cell has a low threshold voltage or a high threshold voltage depending on whether charge is injected into the floating gate (in floating gate flash cells) or the charge trap region (in charge trap flash cells), and when the threshold voltage is low, the weight corresponds to a logic value “1”, and when the threshold voltage is high, the weight corresponds to a logic value “0”. Further, as shown in Fig. 4 the low threshold voltage has a low-voltage mean and the high threshold voltage has a high threshold mean. Furthermore, Seo discloses applying a read voltage VREAD that is set to be smaller than the high-voltage mean value and greater than the low-voltage mean value to the flash cells. However, read voltage VREAD is different from the input signals X1-XN that is converted into pulse signals PX1-PXN which is also applied to the flash cell through selection switch N1 as shown in Fig. 3. Therefore, Seo fails to explicitly teach or suggest a multi-bit input voltage that is set to be smaller than the high-voltage mean value and greater than the low-voltage mean value as required by claim 15.
Claims 5-10 would be allowable for at least the same reason as claim 4 by reason of dependence. Claim 12 would be allowable for at least the same reason as claim 11 by reason of dependence. Claims 16-20  would be allowable for at least the same reason as claim 15 by reason of dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183